DETAILED ACTION
Response to Amendment
1.	Claims 21, 24, 26-27, 29-31, 34, 36-37 and 39-40 are amended. 
2.	Claims 1-20 are canceled. 
   Response to Arguments
Applicant's arguments filed on 12/22/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument on pages 7-13 about 35 U.S.C 103 (a) rejection for claim 21 and 31, examiner disagrees with the applicant.   Examiner’s interpretation for these claims are using a method comprising modulating and transmitting data on different portion of a frequency bands in different time intervals by using different modulation modes having a first subcarrier spacing. Tamaki’s teaching in figure 12, element 503 and in paragraph 52 is read as using different subcarriers or using a first and a second subcarriers as well as using subcarrier spacing, his teaching in paragraph 71 about using modulations is read as using modulations for different subcarriers or using first and second modulation for first and second subcarriers, and transmitting data signals is interpreted as transmitting data using modulated subcarriers, using QPSK or QAM for modulating subcarriers as explained in the same paragraph is read as using different modulations for different carriers. Furthermore, Howard’s teaching in paragraph 53 about typically selecting spacing between adjacent subcarriers and determining the spacing based on expected maximum channel delay spread or minimum frequency coherence is read as using different spacing for different subcarriers. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Howard in combination with Tamaki teach claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 21-22 and 31-32 are rejected under 35 U.S.C 103 (a) as being unpatentable over Tamaki et al. (hereinafter, “Tamaki”; 20040176033) in view of Howard et al. (hereinafter, “Howard”; 200070249296).
In response to claim 21, 
Tamaki teaches a method in a transceiver configured to transmit and receive wireless transmissions, the method comprising: in a first time interval (fig. 12, elements 503, plurality of subcarriers, paragraph 52), modulating (modulate ,paragraph 71);and transmitting data (transmission data signals, paragraph 71) on a first portion of a frequency band (subcarriers, paragraph 71), using a first multicarrier modulation mode (QPSK, paragraph 71); having a first subcarrier spacing (fig. 12, elements 503, plurality of subcarriers, paragraph 52); and
in a second time interval (fig. 12, elements 503, plurality of subcarriers, paragraph 52), modulating (modulate, paragraph 71); and transmitting data (transmission data signals, paragraph 71);on a second portion of the frequency band (subcarriers, paragraph 71), using a second multicarrier modulation mode(fig. 12, elements 503, plurality of subcarriers, paragraph 52); having a second subcarrier spacing  (QAM mode ,paragraph 71);
Tamaki does not teach explicitly about wherein the first subcarrier spacing differs from the second subcarrier spacing.
Howard teaches wherein the first subcarrier (adjacent subcarriers is interpreted as using multiple subcarriers or a first subcarrier, paragraph 53); spacing differs (spacing between adjacent subcarriers, paragraph 53) from the second subcarrier spacing (adjacent subcarriers is interpreted as using multiple subcarriers or a second subcarrier, paragraph 53).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamaki to use a first subcarrier spacing differs from a second subcarrier spacing as taught by Howard 
In response to claim 31, 
Tamaki teaches a wireless transmitter, comprising: a transceiver circuit  (figure 6 is equated to a transmitter circuit);configured to transmit and receive wireless transmissions(fig. 6, element 200); according to multicarrier modulation schemes (QPSK or QAM, paragraph 71);and
a processing circuit (fig. 6, element 210);operatively connected to the transceiver circuit  (fig. 6, element 200);and configured to control the transceiver circuit to(fig. 6, paragraph 69 and 70 teach this limitation):
in a first time interval, modulate and transmit data on a first portion of a frequency band, using a first multicarrier modulation  mode having a first subcarrier spacing; and in a second time interval, modulate and transmit data on a second portion of the frequency band, using a second multicarrier modulation  mode having a second subcarrier spacing (these limitations are identical to claim 21, therefore, they are rejected as claim 21);
Tamaki does not teach explicitly about wherein the first subcarrier spacing differs from the second subcarrier spacing.
Howard teaches wherein the first subcarrier spacing differs from the second subcarrier spacing (these limitations are identical to claim 21, therefore, they are rejected as claim 21).
.
Claims 22 and 32 are rejected under 35 U.S.C 103 (a) as being unpatentable over Tamaki et al. (hereinafter, “Tamaki”; 20040176033) in view of Howard et al. (hereinafter, “Howard”; 200070249296) in view of Moradi et al. (hereinafter, “Moradi”; 20130142218).
In response to claims 22 and 32,
Tamaki and Howard do not teach explicitly about the method of claim 22. 
Moradi teaches wherein the first portion of the frequency band (fig. 1C, element 140, wideband signals, paragraph 36) is different from the second portion of the frequency band (fic. 1C, element 190, FB-MC, paragraph 36).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamaki and Howard to use different frequencies as taught by Moradi because it would allow a new way to generate and detect multi-carrier spread-spectrum signals that can carry information at a very low power level distributed over the frequency spectrum.
Claims 23 and 33 are rejected under 35 U.S.C 103 (a) as being unpatentable over Tamaki et al. (hereinafter, “Tamaki”; 20040176033) in view of Howard et al. (hereinafter, .
In response to claims 23 and 33, 
Tamaki and Howard do not teach explicitly about the method of claims 23 and 33. 
Jung teaches wherein the first and second subcarrier spacings (fig. 4, element “subcarrier spacing”, subcarrier spacing is read as using different subcarrier spacing, paragraph 43) for the first and second portions of the frequency band (fig. 4, element “subframe”, subframes is read as using first and second portion of frequency band, paragraph 43); are based on different service requirements in said first and second time interval (fig. 4, element “service mode”, service mode, paragraph 43).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamaki and Howard to use different frequency bands based on different service requirements as taught by Jung because it would allow using different frequency band for multimode seamless services. 
Claims 25 and 35 are rejected under 35 U.S.C 103 (a) as being unpatentable over Tamaki et al. (hereinafter, “Tamaki”; 20040176033) in view of Howard et al. (hereinafter, “Howard”; 200070249296) and in further view of Morshedi et al. (hereinafter, “Morshedi”; 20150270813).
In response to claims 25 and 35, 
Tamaki and Howard do not teach explicitly about the method of claims 25 and 35. 
Morshedi teaches wherein the transceiver (fig. 2, element 210 and 212);is comprised in a user equipment (fig. 2, element 110); and wherein the method further comprises sending (generate a UE message 704, paragraph 64), to a radio base station (base station 702, paragraph 64), an indication of service requirements (buffer status report, paragraph 64).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamaki and Howard to use a  transceiver  in a user equipment and  sending, to a radio base station, an indication of service requirements as taught by Morshedi because it would allow dynamically adjusting power to improve performance for particular transmission metrics at a particular frequency band may reduce performance of other transmission metrics at the particular frequency band.


In response to claims 28 and 38, 
Tamaki and Howard do not teach explicitly about the method of claims 28 and 38. 
Morshedi teaches wherein the transceiver is comprised in a radio base station and wherein the method further comprises receiving, from a user equipment, an indication of service requirement (this limitation is similar to claim 25, therefore, it is rejected the same way as claim 25).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamaki and Howard to use a  transceiver  in a base station and receiving, from a user equipment, an indication of service requirement as taught by Morshedi because it would allow dynamically adjusting power to improve performance for particular transmission metrics at a particular frequency band may reduce performance of other transmission metrics at the particular frequency band.
Claims 26 and 36 are rejected under 35 U.S.C 103 (a) as being unpatentable over Tamaki et al. (hereinafter, “Tamaki”; 20040176033) in view of Howard et al. (hereinafter, “Howard”; 200070249296) and in further view of Zhou et al. (hereinafter, “Zho”; 20140348141).

In response to claims 26 and 36, 
Tamaki and Howard do not teach explicitly about the method of claims 26 and 36. 
Zhou teaches wherein the transceiver (multi-antenna port, paragraph 54); is comprised in a user equipment (UE, paragraph 54) and wherein the method further comprises receiving (transmit the PDCCH (by a base station),paragraph 86) information (group of resources, paragraph 86);about a selected (adopted for different groups, paragraph 86);multicarrier modulation  mode (multiple modulation mode, paragraph 86); on a control channel (PDCCH, paragraph 86); from a radio base station (base station, paragraph 86).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamaki and Howard to receive  information about a selected multi-carrier modulated mode on a control channel from a  base station as taught by Zhou because it would provide a method for transmitting control signaling by means of  determining a modulation mode adopted for one group of resources among multiple groups of resources by a base station.
In response to claim 30 and 40, 
 Tamaki and Howard do not teach explicitly about the method of claims 30 and 40. 
Zhou teaches wherein the transceiver (fig. 5, element 530); is comprised in a radio base station (base station, paragraph 150); and wherein the method further comprises signaling information (send activation signaling, paragraph 86); about the selected (adopted for different groups, paragraph 86); multicarrier modulation mode (multiple modulation mode, paragraph 86); on a control channel (PDCCH, paragraph 86); to a user equipment (UE, paragraph 86).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamaki and Howard to signal about a selected multi-carrier modulation mode on a control channel to a UE as taught by Zhou because it would provide a method for transmitting control signaling by .
Claims 29 and 39 are rejected under 35 U.S.C 103 (a) as being unpatentable over Tamaki et al. (hereinafter,”Tamaki”; 20040176033) in view of Howard et al. (hereinafter, “Howard”; 200070249296) and in further view of IKEGAYA et al. (hereinafter, “IKEGAYA”; 20170093430).

In response to claims 29 and 39, 
Tamaki and Howard do not teach explicitly about the method of claims 29 and 39. 
IKEGAYA teaches wherein the transceiver (fig. 8, element 11, “transmitting device”); is comprised in a radio base station (fig. 8, element 11, “transmitting device”); and wherein the method further comprises selecting (set in advance, paragraph 604); a multicarrier modulation mode (other modulation schemes, paragraph 604); to be used based on service requirements (according to an operation of an operator, paragraph 604).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamaki and Howard to select a multicarrier modulation mode based on service requirements as taught by IKEGAYA because it would provide a method for excellent communication quality in data transmission using an LDPC code.
 Allowable Subject Matter
s 24, 27, 34 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466      


/DIANE L LO/Primary Examiner, Art Unit 2466